Exhibit 10.15
 
Westergaard Holdings Ltd.
12757 54th Avenue, Surrey, BC V3X 3C1 
(604) 970-4992
 
April 29, 2016
 
Robert C. Silzer
DSG Global Inc.
5455 - 152 Street
Suite 214
Surrey, BC V3S 5A5
 
 
Dear Mr. Silzer:
 
RE: Westergaard Holdings Ltd. — Subscription Agreement/Debt Settlement &
Addendums
 
As per your request, Westergaard Holdings Ltd. hereby extends redemption dates
as set out in a Letter Agreement addressed to yourself and dated December
31, 2015 as follows:
 
1.  
I hereby agree to extend the May 1, 2016 redemption date to August 1, 2016.

2.  
I hereby agree to extend the June 1, 2016 redemption date to September 1, 2016.

3.  
I hereby agree to extend the July 1, 2016 redemption date to October 1, 2016.

 
I trust the extension of redemption dates as set out above will provide yourself
and the company ample time to raise sufficient capital to redeem all of the
Series A Convertible Preferred Shares owned by Westergaard Holdings Ltd. and to
provide DSG Global Inc. with working capital as required to move forward.
 
Yours very truly,
 
Westergaard Holdings Ltd.
 
 
/s/ Keith Westergaard            
Keith B. Westergaard
 
 
 
 
 
keith.westergaard@gmail.com

 
 

--------------------------------------------------------------------------------

 
